  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,    )
                             )     CRIMINAL ACTION NO.
     v.                      )        2:18cr326-MHT
                             )             (WO)
CHESTER RAY PERKINS          )

                          ORDER

    It is ORDERED that:

    (1) The government’s motion to dismiss the indictment

without prejudice (doc. no. 87) is granted.

    (2) The indictment (doc. no. 1) is dismissed without

prejudice as to defendant Chester Ray Perkins in the

interest of justice.

    (3) Defendant Perkins is discharged.

    DONE, this the 30th day of May, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
